|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
VVESTERN DlV|S|ON

SHONDA W|LL|AIV|SON,

P|aintiff,

v. _ Case No. 3:18-CV-35
|NTERNATIONAL OUAL|TY JUDGE WALTER H- R|CE
HEALTHCARE CORPORATION,

Defendant.

 

ORDER D|SIV||SS|NG CASE VV|THOUT PREJUD|CE FOF¢ FA|LURE TO
PROSECUTE; JUDG|V|ENT TO ENTER |N FAVOR OF DEFENDANT
AND AGA|NST PLAINT|FF; TERMINAT|ON ENTRY

 

On December 10, 2018, the Court ordered Plaintiff to show cause vvhy this
FLSA collective action should not be dismissed Without prejudice for failure to
prosecute Doc. #19. |n response, Plaintiff's counsel has represented to the
Court, via an emai| message dated December 19, 2018, that P|aintiff does not
object to the dismissal of this action Without prejudice, given Defendant's current
situation.

Accordingly, the above-captioned case is D|SNI|SSED VVITHOUT PREJUD|CE

for vvant of prosecution.

Judgment shall be entered in favor of Defendant and against Plaintiff.

The captioned case is hereby ordered terminated upon the docket records
of the United States District Court for the Southern District of Ohio, Western

Division, at Dayton.

f
Date: December 26, 2018 ~/' Z\»/ 7&~\

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

